DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12-16, 19-22, 25, and 26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Virtue (US 2012/0293514, of record) in view of Parma (US 2014/0225892, of record) in view of Okada (US 2007/0110321, of record).
Regarding claims 1 and 14, Virtue discloses an ultrasonic imaging apparatus and method ([0025]: ultrasound imaging) comprising: an image processor configured to extract a target in an object based on volume data of the object and generate a plurality of slice images of the object using the volume data ([0003], [0024]: 2D slices are generated from a 3D image volume; [0029]: segmentation of a region of interest yields an extracted target); a controller ([0029]: the extracted target contains or is the region of interest); a display configured to successively display the plurality of slice images of the object, including the region of interest under controlling of the controller ([0037], [0038]: Virtue’s computer system with a controller that controls what is displayed), wherein the display shows a slice image of the object including the region of interest, marks a position of the first slice image being currently displayed in a second slice image of the object, wherein the first slice image is perpendicular to a predetermined first direction, and the second slice image of the object is perpendicular to a predetermined second direction being perpendicular to the first direction (Fig. 8, [0039]: the boundary lines and shading of the segmented region of interest are shown in the orthogonal coronal, axial, and sagittal views).  Virtue does not explicitly disclose that the display successively displays the plurality of slice images based on a predetermined frame rate, and a first plurality of slice images of the object, among the plurality of slice images, for an entire section of the object, the entire section of the object determined by the volume data of the object.  However, Parma teaches successively displaying a plurality of slice images of an object at a predetermined rate ([0029]: a cinematic sequence has a frame rate), the displaying being further determined by volume data of the object, and allowing the successive display to stop in accordance with a user’s input ([0029]…[0032]).  Combining the automated segmentation of Virtue with the display of Parma would form a system that may halt the successive displaying of Parma when the segmentation of Virtue yields a segmented object.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to apply the display and stopping of Parma to the imaging system of Virtue, as to provide automated visualization and detection of an imaged object.  Neither Virtue nor Parma explicitly disclose, in response to ([0076], [0077]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to apply the automated stopping of Okada to the successive displaying of Parma in combination with the imaging system of Virtue, as to provide an automated high-speed detection over a series of images (Okada @ [0006]).
Regarding claims 2 and 15, Virtue discloses that the display highlights the extracted target in the plurality of slice images of the object ([0037], [0038]: by displaying the extracted target, the display 'highlights' the target).
Regarding claims 3 and 16, Virtue discloses that the display displays the region of interest as a section in the plurality of slice images (Fig. 8, [0038]).
Regarding claims 6 and 19, Virtue does not explicitly disclose that the controller determines the region of interest based on a size of the extracted target.  However, since the region of interest is based on the target, the region of interest would naturally be constrained by the size of the target.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to apply the basis of size, as to provide a natural constraint defined by the extracted target.
is a region of interest, as to provide an indirect manner of determining a region of interest.
Regarding claims 8 and 21, Virtue discloses that the display unit displays the plurality of slice images of the object, including the region of interest, at the same time (Fig. 8, [0038]).
Regarding claims 9 and 22, Virtue discloses a keyboard configured to receive at least one command of a command for determining the region of interest as the target, and a command for cancelling the extracted target ([0044]: “keyboard”).
Regarding claims 12 and 25, Virtue discloses that the display marks the position of the first slice image being currently displayed, in a third slice image of the object, wherein the third slice image of the object is perpendicular to a third direction being perpendicular to the first direction and the second direction (Fig. 8, [0039]: the boundary lines and shading of the segmented region of interest are shown in the orthogonal coronal, axial, and sagittal views).
Regarding claims 13 and 26, Virtue does not explicitly disclose that the display unit marks a position of a slice image being currently displayed, in a 3Dimensional (3D) image of the object.  However, Virtue does teach concurrently displaying a 3D image and associated orthogonal views which may be marked (Fig. 8, [0037], [0038]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to apply the marked 3D views as taught by Virtue, as to provide a multi-dimensional display of a multi-dimensional image volume.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Examiner, Art Unit 3793